Citation Nr: 1639622	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-10 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel

INTRODUCTION

The Veteran had active service from September 1973 to July 1978.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In July 2015, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In September 2015, the Board remanded the claim of entitlement to TDIU and an additional claim for service connection for bilateral hearing loss.  As VA granted the claim for service connection for bilateral hearing loss in a subsequent rating decision, that issue is no longer on appeal.  


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in November 2015 of the requirements for substantiating a claim.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The required notice was provided prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a September 2015 remand, the Board requested that the Agency of Original Jurisdiction (AOJ) issue notice regarding substantiating of a claim for TDIU, obtain records from the Social Security Administration (SSA), and provide the Veteran with VA examinations to determine the current severity of the service-connected disabilities and obtain opinions regarding the Veteran's potential employability.  The requested development was substantially completed.  The Board finds that the substantial compliance with the Board's remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

TDIU

Entitlement to TDIU requires evidence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching that determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability such that the Veteran is unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16 (2015); Hatlestad v. Brown, 5 Vet. App. 524 (1993). 

Consideration should be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

The governing regulations provide that, to qualify for TDIU, if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2015).  Ratings for disabilities resulting from a common etiology will be combined under 38 C.F.R. § 4.25 (2015), and considered one disability for this calculation.  If the evidence demonstrates that the Veteran is unemployable by reason of service-connected disabilities, but does not meet those percentage standards, the claim shall be submitted to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b) (2015).

The Veteran is currently service-connected for hemorrhoids, rated 20 percent; fecal leakage, rated 10 percent; tinnitus, rated 10 percent; and bilateral hearing loss, rated 0 percent.  The Veteran's combined service-connected disability rating is 40 percent.  Throughout the applicable rating period, the Veteran has not met the schedular criteria for consideration of the assignment of TDIU.  38 C.F.R. § 4.16(a) (2015).

At the July 2015 Videoconference hearing, the Veteran stated that his service-connected hemorrhoid disability had affected his ability to work, to specifically include physical labor, such as lifting, driving, standing, or sitting.  The Veteran indicated that he maintained a special diet in order to reduce problems with his hemorrhoids.  The Veteran stated that he had not worked for six years, partially due to hemorrhoids.  

In a May 2010 VA audiology examination report, the Veteran stated that he experienced a lot of problems in life due to his tinnitus and a moderate amount of problems due to bilateral hearing loss.  The Veteran reported experiencing difficulties using the telephone, having conversations, or watching television due to hearing loss.  He also indicated having difficulty sleeping due to his tinnitus.  

In a Social Security Administration (SSA) work history report, the Veteran reported working as a truck driver from 2000 to 2010, a housekeeper from 1996 to 1997, and a kiln operator from 1997 to 1999.  In an August 2010 SSA disability determination, an SSA examiner found that the Veteran was disabled from February 2010 due to a back disability, primarily, which caused difficulty with lifting.  Of note, the SSA reports on which that determination was based contain no notation suggesting that the Veteran's service-connected disabilities were responsible for the Veteran's inability to work.

In a February 2011 VA medical examination report, provided to determine the severity of the Veteran's hemorrhoids, the Veteran stated that he last worked as a truck driver.  The Veteran indicated that he had to leave his profession in January 2009 due to cervical spine problems.  The Veteran stated that he had missed two to three days of work in that last year due to hemorrhoids.  The Veteran stated that he treated hemorrhoid flare-ups with sitz baths over the course of a couple of days once or twice a month.  On examination, the VA examiner noted that the Veteran's hemorrhoids were neither bleeding nor thrombosed.  The examiner stated that the hemorrhoids were mildly impacting the Veteran's quality of life. 

In a February 2015 VA medical examination report, the Veteran reported rectal itching and fecal soiling, and occasional rectal bleeding.  The examiner noted that the Veteran had large external hemorrhoids, reducible external hemorrhoids, and excessive redundant tissue.  When discussing the impact the conditions would have on the Veteran's life, the examiner noted that the Veteran needed to use the over-the-counter hemorrhoid ointment and pads occasionally, and take hot sitz baths during flare-ups.  The examiner noted that the Veteran would experience bleeding which would be expected with recurrent hemorrhoids.  

In a December 2015 VA audiology examination report, the Veteran reported having difficulty understanding instructions in a work environment due to his hearing loss.  He stated that had to ask his supervisors to repeat themselves or write things down.  He also reported having difficulty hearing soft-spoken conversations or other things in places with background noise.  He also indicated that the telephone had to be on a speaker for him to understanding anything.  The Veteran indicated that tinnitus caused him difficulty concentrating or thinking when at its loudest.  He also stated that he had to sleep with the television on to fall asleep and had difficulty sleeping through the night due to the ringing in his ears.  He also expressed symptoms of anger due to the frustration of having tinnitus.  

In a January 2016 VA medical examination report, the Veteran stated that he saw the doctor three times a year for hemorrhoids.  He stated that they were painful sometimes.  He also reported keeping a clean towel with him and getting hot water at a gas station when he needed to clean himself.  He reported sitting in the bathtub a couple of times per day with hot water.  He also indicated having irritation if he sat for too long a period, and finding blood on his toilet paper or toilet two to three times per week.  After reviewing the record and performing an examination, the examiner found that the Veteran had small or moderate external hemorrhoids, some surrounding scar tissue, and a degree of anal leakage.  The examiner stated that the Veteran could perform work, even strenuous work, with the service-connected hemorrhoids and fecal leakage without restriction.

In a January 2016 VA audiology examination report, the Veteran stated that he had difficulty hearing people and having to ask others to repeat themselves due to his hearing loss.  After an examination, the examiner diagnosed mild hearing loss and tinnitus.  After reviewing the evidence, the examiner stated that the Veteran had borderline normal-to-mild hearing loss bilaterally, and constant bilateral tinnitus.  The examiner indicated that the Veteran would have some difficulty understanding verbal communication if he were to work in an environment with excessive background noise.  The examiner reported that the Veteran might gain some benefit from hearing aids in such an environment.  The examiner stated that, in general, the Veteran's current hearing ability and his constant tinnitus should not cause any significant functional impairments in regard to his employability, and would not affect physical or sedentary activities.   

The Board finds that the weight of the evidence shows that the Veteran's service-connected disabilities do not prevent him from finding or maintaining substantially gainful employment.  During the July 2015 videoconference hearing, the Veteran suggested that he was unable to work due to hemorrhoids.  However, the SSA records and the Veteran's statements in the February 2011 VA medical examination report indicate that the Veteran stopped working due to a nonservice-connected cervical spine disability.  In a January 2006 VA medical examination report, a VA examiner indicated that the hemorrhoids and fecal leakage, by themselves, would not keep the Veteran from performing work-related activities, including physical ones.  Although the Veteran has hearing loss, the VA examiner indicated that the condition was mild.  The examiner also stated that the Veteran's hearing loss and tinnitus disabilities might cause difficulties in the workplace, but would not cause any significant functional impairments in regard to his employability.  

Having reviewed the evidence, the Board finds that the most probative evidence of record is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  Furthermore, as the evidence of record does not indicate that he is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities, the Board finds that referral to department officials to consider the assignment of TDIU pursuant to 38 C.F.R. § 4.16(b) is not warranted.

As the Veteran's service-connected disabilities do not prevent him from finding or maintaining substantially gainful employment, the claim for entitlement to a TDIU must be denied and the claim will not be submitted to the Director of Compensation and Pension Service for extraschedular consideration.  The Board finds that the preponderance of the evidence is against the claim, which must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to TDIU is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


